GARRETT, J., concurring.
I concur in the result. The delay in reporting the claim to the bankruptcy court is clearly in no way attributable to the plaintiffs, as shown by the affidavits from both of their attorneys. I find no abuse of discretion on the part of the lower court in determining that judicial estoppel was not appropriate under all the facts and circumstances presented here.
APPLICATION FOR REHEARING
Before BROWN, WILLIAMS, MOORE, STONEm AND BLEICH, JJ.
Rehearing denied.
BROWN, J., would grant rehearing
BLEICH, J., would grant rehearing.